Citation Nr: 0118749	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  97-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an arachnoid cyst.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for residuals of a 
craniotomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to June 1955.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision in which the RO denied an increased evaluation for 
service-connected residuals of a craniotomy for subdural 
hematoma and from a June 1998 rating decision in which the RO 
denied the claims of service connection for tinnitus and an 
arachnoid cyst.  The veteran appealed this issues to the 
Board.

In February 2000, the Board remanded all three issues to the 
RO for further development of the evidence.  In September 
2000, the RO continued to deny service connection for 
tinnitus and an arachnoid cyst and an increased evaluation 
for the service-connected craniotomy residuals.  The appeal 
has been returned to the Board for further appellate 
consideration.  

The Board's decision on the claim for service connection for 
arachnoid cyst is set forth below.  However, the claims for 
service connection for tinnitus and for an increased rating 
for residuals of a craniotomy will be addressed in the 
REMAND, below.


FINDING OF FACT

The record contains two medical opinions to the effect that 
the veteran's arachnoid cyst may be related to the same in-
service injury based upon which the veteran has been granted 
service connection for residuals of a craniotomy; there is no 
contrary medical evidence of record.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the current arachnoid cyst is the result of in-service 
head injury.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records reveals treatment for 
a subdural hematoma during service, after the veteran 
received a blow to the head in a boxing bout.  In 1953, he 
underwent a craniotomy for evacuation of the subdural 
effusion.

A VA MRI report conducted in May 1996 revealed the following:  
status post prior left frontoparietal craniotomy with 
metallic artifacts; arachnoid cyst measuring 3.5 x 3.5 x 1.5 
centimeters in the anterior aspect of the left middle cranial 
fossa; small vessel ischemic disease; and no acute 
intracranial bleed.   

On VA ear, nose and throat examination in September 1997, the 
veteran complained of ringing in both ears since 1974.  His 
medical history was noted for a left frontoparietal 
craniotomy in 1953 and spinal cord injury secondary to spinal 
abscess.  Examination of the ears was normal.  The examiner 
noted that an MRI revealed a large arachnoid cyst at the 
anterior left middle cranial fossa, creating a mass effect on 
the temporal lobe.  The examiner commented he doubted that 
there was a relationship between the tinnitus and the initial 
cranial injury however, the arachnoid cyst impinging on the 
temporal lobe may be related.  The physician recommended an 
audiogram and a neuro-surgical evaluation.

In February 2000, the Board remanded the issue to the RO for 
further development of the evidence.  In particular, the RO 
was to provide the veteran with a current VA examination to 
determine the nature and etiology of his arachnoid cyst.  The 
examiner was requested to indicate the date of the onset of 
the arachnoid cyst.  Following a review of the record, the 
examiner was requested to state whether it was at least as 
likely as not that the arachnoid cyst was the result of, or 
was increased by, the service-connected residuals of a 
craniotomy for a subdural hematoma.  

The veteran was afforded a VA neurological examination in 
August 2000.  The examiner stated that he had reviewed the 
records and indicated that an arachnoid cyst was discovered 
in an MRI report in the 1990's.  He indicated that there were 
no records that he could find prior to these records as to 
the presence or absence of an arachnoid cyst.  Neurological 
examination basically confirmed previous detailed studies 
done by numerous physicians documenting the absence of 
strength and reflexes.  The veteran was bright, alert, and in 
no apparent acute distress in a mechanical wheelchair with 
electric motor.  He had a sensory level to C6 as well as a 
motor level with no reflexes at the biceps, triceps, or 
knees.  Cranial nerves were adequate.  He had no papilledema 
and extraocular movements were full.  Speech was adequate.  
The examiner noted that there was no date for the onset of 
the arachnoid cyst which he stated could well have been 
following or concurrent with the subdural hematoma and the 
cerebral injury from the boxing event in 1953.  

In a September 2000, the RO continued to deny service 
connection for arachnoid cyst.

II.  Analysis

The Board notes, initially, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  It is therefore necessary to consider whether the VA 
has fulfilled its duties to assist and notify the claimant as 
regards the issue of service connection for an arachnoid 
cyst.  

In so doing, the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000 when it last considered the claim currently before 
the Board for appellate review, the VA's duties have been 
fulfilled in regard to this matter.  

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and was provided an opportunity to 
submit such evidence.    The Board therefore believes that 
the VA complied with all notification requirements in this 
case.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  In this regard, VA outpatient treatment 
records have been obtained, the veteran was afforded a VA 
neurological examination and medical opinion as to the 
etiology of the arachnoid cyst has been obtained.  There is 
no indication in the record of any outstanding development or 
action by the VA that would be of assistance in reaching a 
determination in regard to the claim which is the subject of 
this current appellate decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In this case, the veteran has contended that he developed an 
arachnoid cyst as the result of undergoing a craniotomy for a 
subdural hematoma during service.  While the veteran's 
service medical records are negative of any specific evidence 
of an physicians who have essentially conceded that the 
possibility of a relationship between the veteran's current 
arachnoid cyst and the same in-service cerebral injury 
(during boxing) which necessitated the in-service craniotomy 
for excision of a subdural hematoma.  Indeed, the September 
1997 examiner indicated that the arachnoid cyst "may" be 
related.  Further, although the Board, in its February 2000 .  
inquired about the nature of any secondary relationship 
between the arachnoid cyst and the service-connected 
residuals of a craniotomy, in the subsequent medical opinion 
obtained, the examiner commented upon the nature of a direct 
relationship between the arachnoid cyst and the veteran's 
active military service.  He indicated, essentially, that the 
date for the onset of the arachnoid cyst was unknown, but 
that it "could have well been or concurrent with the 
subdural hematoma and the cerebral injury from the boxing 
event in 1953."  While the August 2000 examiner did not 
phrase his response in the manner requested by the Board, the 
Board interprets his response, nevertheless, and indicating 
that there is, as least as likely as not, such a 
relationship.  Significantly, there is no contrary medical 
opinion of record.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102 (2000).  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the current 
arachnoid cyst is the result of head injury during service.  
As such, the criteria for a grant of service connection for 
an arachnoid cyst are met.  
    

ORDER

Service connection for an arachnoid cyst is granted.


REMAND

Following a review of the claims folder, the Board finds that 
further remand of the issues of entitlement to service 
connection for tinnitus and an increased evaluation for 
service-connected residuals of a craniotomy is necessary, 
even though it will, regrettably, further delay an appellate 
decision on these issues.  

With regard to the tinnitus claim, the Board notes that the 
evidence of record reveals inconsistencies in the veteran's 
account of when he began to experience symptoms of tinnitus.  
In particular, on VA neurological examination in December 
1995, the veteran complained of buzzing sound in his head 
since the boxing accident and the examiner concluded that 
there could easily be a cause and effect relationship between 
the head trauma and the tinnitus.  On VA audiology 
examination in December 1997, the veteran reported that the 
tinnitus began in the 1970's and that it was not associated 
with the in-service injury.  This time, the examiner did not 
feel that the head injury during service was the cause of the 
tinnitus, given the history reported by the veteran.  
Likewise, the August 2000 VA neurological examiner indicated 
that a relationship between the tinnitus and the in-service 
head injury was unlikely, but, again, this was based upon the 
a history that the tinnitus began around 1970's; it is 
unclear whether this history was obtained from the veteran or 
from review of the prior examiner's report.

Thus, the Board notes that based on the various accounts by 
the veteran as to when he began to experience tinnitus, 
further examination is necessary to obtain a clear history of 
the actual onset of tinnitus (described as a buzzing sound in 
the head) and further opinion as to the relationship, if any, 
between that condition and the veteran's in-service head 
injury.  

With regard to the veteran's claim for an increased rating 
for residuals of a craniotomy, the Board notes the current 10 
percent evaluation has been assigned for purely subjective 
complaints, to include the veteran's headaches.  While the 
August 2000 VA neurological examiner indicated that he was to 
determine the severity of the residuals of the craniotomy, 
the report of that examination contains no medical assessment 
of the severity of the condition.  The Board finds further 
examination, to include specific indications as to whether 
there are any objective findings of neurological impairment, 
and an assessment as to the overall severity of the residuals 
is needed to properly evaluate the veteran's disability.  The 
Board also notes that the evidence of record of record 
reveals that the veteran has complained, inter alia, 
tenderness along the craniotomy site.  Accordingly, a medical 
opinion would be helpful in determining whether the veteran's 
craniotomy scar(s) is/are sufficiently symptomatic to warrant 
a separate evaluation.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (permitting separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  The Board notes that pursuant to Diagnostic 
Codes 7803 and 7804, a 10 percent evaluation is assignable 
for superficial scars that are poorly nourished with repeated 
ulceration, or are tender and painful on objective 
demonstration, respectively.

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, so that the 
examiner's review of the veteran's pertinent medical history 
is an informed one.  The Board notes that the veteran has 
received treatment from the VA Medical Center in Richmond, 
Virginia.  While treatment records from that facility through 
June 2000 have been obtained, the RO should also obtain and 
associate with the history any additional outstanding record 
from that facility.  In this regard, the Board notes the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the claims file all other outstanding records 
from any other source(s) or facility(ies) identified by the 
veteran.

Further, on remand, the RO should also ensure compliance with 
the notice and duty to assist provisions contained in 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Hence, in 
addition to completing the above-requested development, the 
RO should undertake any other indicated development and/or 
notification action.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO must undertake all necessary 
development to obtain and associate with 
the claims file all outstanding pertinent 
medical records, to specifically include 
all outstanding records from the Richmond 
VAMC and any other pertinent VA medical 
facility.  The RO should also assist the 
veteran in obtaining all other pertinent 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to undergo medical 
evaluation. 

2.  After associating with the claims 
file all evidence received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to undergo 
VA ear, nose and throat examination.  The 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by each physician 
designated to examine the veteran.  All 
indicated studies and tests, to include 
audiological evaluation, if needed, 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner is requested to obtain a 
clear history from the veteran as to when 
he started to experience symptoms of 
tinnitus.  Following examination of the 
veteran, review of his pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
offer an opinion as to whether any 
current tinnitus is, as least as likely 
as not, the result of the in-service head 
injury in 1953, or the subsequent in-
service craniotomy for residuals of a 
subdural hematoma.  The examiner's 
opinion should be supported by 
appropriate rationale and by reference to 
pertinent evidence in the claims folder.  
To the extent possible, the examiner 
should distinguish and reconcile any 
contrary opinions contained in the 
record.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

3.  Also after associating with the 
claims file all evidence received 
pursuant to development requested in 
paragraph one, above, the RO should 
arrange for the veteran to undergo VA 
neurological examination.  The entire 
claims file, to include a complete copy 
of this remand must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
necessary tests should be performed, and 
examiner should record all pertinent 
medical complaints, symptoms, and 
clinical findings, in detail.  The 
examiner should render specific findings 
as to whether the scar(s) at the 
craniotomy cite are poorly nourished and 
subject to repeated ulceration, or are 
tender and painful upon objective 
demonstration.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.

4.  The RO must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6. After completion of the foregoing, 
after undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
claims for service connection for 
tinnitus and for a higher evaluation for 
residuals of a craniotomy on the basis of 
all pertinent evidence of record, and all 
pertinent legal authority.  The RO should 
apply the provisions of 38 C.F.R. § 3.655 
as appropriate.  Otherwise, adjudication 
should include, with respect to the issue 
of a higher evaluation for residuals of a 
craniotomy, whether there are any 
objective findings of neurological 
impairment, and whether a separate 
compensable evaluation is warranted for 
symptomatic craniotomy scar(s).  The RO 
should provide adequate reasons and bases 
for its decisions, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

7.  If either determination remains 
adverse to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



